The indictment was in two counts. The verdict responded to the second count, and therefore any rulings relating solely to the first count may be eliminated.)
It is first contended that the court, ex mero motu, should have given the general charge for the defendant. This contention is contrary to all of the authorities on the subject. The court may not charge on the effect of the evidence, without being requested to do so in writing.
The principal contention of the defendant is that the crime, if a crime, was committed in Clay county, and not in Talladega. Under the testimony, this question was properly submitted to the jury.
The witness Campbell was sufficiently qualified as an expert in such matters to testify that the stuff found in possession of defendant was used for making liquor. Moreover, no motion was made to exclude the answer to this question.
There was evidence that the defendant was in possession of a still.
We find no error in the record, and the judgment is affirmed.
Affirmed.